           Case 8:19-cv-00468-DOC-ADS Document 14 Filed 04/03/19 Page 1 of 1 Page ID #:57
 Attorney or Party without Attorney:                                                                                  For Court Use Only
 BURSOR & FISHER, P.A.
 L. TIMOTHY FISHER (SBN 191626)
 1990 N. CALIFORNIA BLVD. #940
 WALNUT CREEK , CA 94596
    Telephone No: (925) 300-4455

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 IN THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   JANNA CHOI, individually and on behalf of all others similarly situated
 Defendant:       KIMBERLY-CLARK WORLDWIDE, INC.

            PROOF OF SERVICE                   Hearing Date:             Time:           Dept/Div:        Case Number:
                                                                                                          8:19-CV-00468-DOC-ADSX


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL ACTION; COMPLAINT; CERTIFICATION AND NOTICE OF INTERESTED PARTIES;
      CIVIL COVER SHEET; NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES; INITIAL STANDING ORDER; NOTICE TO PARTIES
      OF COURT-DIRECTED ADR PROGRAM

3.    a.    Party served:      KIMBERLY-CLARK WORLDWIDE, INC.
      b.    Person served:     CARLOS PAZ, INTAKE SPECIALIST, CT CORPORATION SYSTEM, REGISTERED AGENT FOR SERVICE OF
                               PROCESS. , authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:       818 W. 7TH STREET SUITE 930, LOS ANGELES , CA 90017

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Tue, Mar 12 2019 (2) at: 12:40 PM

6. Person Who Served Papers:
   a. Douglas Forrest (5141, Los Angeles)                                                       d. The Fee for Service was:
   b. FIRST LEGAL
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 03/13/2019
                                                                                    (Date)                                (Signature)




                                                                     PROOF OF                                                                3153199
                                                                      SERVICE                                                              (7586530)
